UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6494



ARTHUR WILLIAMS, Mr.,

                Plaintiff - Appellant,

          v.


ULEP, Doctor; ROGERS P. W., Mr., Regional Director; EVERETT,
Mr., Warden,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00730-JRS)


Submitted:   June 26, 2008                    Decided:   July 2, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Arthur Williams, Appellant Pro Se. Edward Joseph McNelis, III,
Elizabeth Martin Muldowney, RAWLS & MCNELIS, PC, Richmond,
Virginia; Mark R. Davis, Assistant Attorney General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arthur   Williams   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Williams v.

Ulep, No. 3:06-cv-00730-JRS (E.D. Va. Mar. 17, 2008).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               AFFIRMED




                                - 2 -